DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 February 2022 has been entered.
 

Introductory Remarks
	In response to communications filed on 15 February 2022, claims 11 and 19-20 are amended per Applicant's request. Claims 1-10, 13, 17-18, and 21 are cancelled. No claims were withdrawn. No new claims were added. Therefore, claims 11-12, 14-16, and 19-20 are presently pending in the application, of which claims 11 and 20 are presented in independent form.

The previously raised 101 rejection of the pending claims is withdrawn in view of the amendments to the claims.
The previously raised 103 rejection of the pending claims is withdrawn in view of the amendments to the claims.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: an updated search was performed, and none of the prior art appeared to teach, suggest, or otherwise render obvious the combination of the independent claims’ limitations. The dependent claims are allowable for at least by virtue of their dependency on their independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601. The examiner can normally be reached M-F 8-5PM PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
16 March 2022